DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s arguments and amendments filed 4/22/2021. Claims 1, 6, 15, and 17 have been amended, claim 5 has been cancelled and no new claims have been added, thus claims 1-4 and 6-20 are currently pending. Applicant’s arguments filed 4/22/2021 are persuasive and thus a second non-final rejection has been provided below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lurie (U.S. PG Pub. 2016/0058660).
Regarding claim 15, Lurie discloses a mechanical cardiopulmonary resuscitation device comprising (Par. [0084]): a support portion configured to be placed underneath a patient (Fig. 15 F support structure (1502)); a compression mechanism configured to perform successive CPR compressions on a chest of a patient (Par. [0082] discloses a compression device), the compression mechanism .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 9, 10, 11, 12 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (U.S. PG Pub. 2016/0143804) in view of Barkalow (U.S. Pat. 4,361,140).
Regarding claim 1, Nilsson discloses a Cardio-Pulmonary Resuscitation ("CPR") device, comprising (Par. [0010] discloses a CPR chest compression machine): a compression mechanism configured to perform successive CPR compressions on a chest of a patient (Par. [0054] discloses a CPR machine performing compressions), the compression mechanism including a support portion configured to be placed underneath a patient (Par. [0055] discloses a retention structure to hold a patient; Fig. 1 
The device of Nilsson does not disclose a contact member pivotally attached to the piston.
However, Barkalow teaches a contact member pivotally attached to the piston (Col. 3 lines 45-47 disclose the massage pad being pivotally attached to the piston; Fig. 1 massage pad (19) piston (18)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact member of Nilsson to be pivotally attached to the piston as taught by Barkalow. The skilled artisan would have been motivated to make the modification in order to provide continuous compressions to the patient in the event of a tilt scenario. 
Regarding claim 2, the modified device of Nilsson further discloses the at least one input includes a physiological parameter sensor signal from a physiological parameter sensor for sensing a physiological parameter of a patient (Nilsson, Par. [0067] and Par. [0147]).
	Regarding claim 3, the modified device of Nilsson further discloses the at least one input is an input provided by a user (Nilsson, Par. [0104]).
	Regarding claim 6, the modified device of Nilsson further discloses an angle sensor, wherein the piston includes a piston center axis and the angle sensor is configured to sense the orientation of the 
Regarding claim 9, Nilsson discloses a mechanical cardiopulmonary resuscitation ("CPR") device, comprising (Par. [0010] discloses a CPR chest compression machine): a piston having a piston center axis (Par. [0074] discloses a piston; Par. [0106] and Fig. 12 shows central axis at (1288)); a driver coupled to the piston configured to extend and retract the piston (Par. [0057]; Fig. 1 driver (141); piston (148)); the contact member having a contact surface configured to make contact with a patient's chest at a first orientation with respect to the piston center axis and at a second orientation with respect to the piston center axis (Par. [0108]-Par. [0109]; Par. [0131] discloses a contact surface being a suction cup; Par. [0204]-Par. [0205]).
The device of Nilsson does not disclose a contact member pivotally attached to the piston.
However, Barkalow teaches a contact member pivotally attached to the piston (Col. 3 lines 45-47 disclose the massage pad being pivotally attached to the piston; Fig. 1 massage pad (19) piston (18)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact member of Nilsson to be pivotally attached to the piston as taught by Barkalow. The skilled artisan would have been motivated to make the modification in order to provide continuous compressions to the patient in the event of a tilt scenario. 
	Regarding claim 10, the modified device of Nilsson further discloses the contact member includes a suction cup (Nilsson, Par. [0131]).
Regarding claim 11, the modified device of Nilsson further discloses a hinge joint pivotally attaching the contact member to the piston (Barkalow, Col. 3 lines 45-47 disclose the massage pad being pivotally attached to the piston; Fig. 1 massage pad (19) piston (18)).
	Barkalow does not explicitly disclose a hinge joint.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nilsson in view of Barkalow to incorporate a hinge joint. One of ordinary skill in the art would have looked to use a hinge joint as it is obvious to try, 
Regarding claim 12, the modified device of Nilsson further discloses an angle sensor configured to sense the orientation of the contact surface with respect to the piston center axis (Nilsson, Par. [0190]- [0191] discloses accelerometers to ensure the positioning of the piston is on the patient’s chest).
Regarding claim 13, the modified device of Nilsson further discloses a controller configured to: receive at least one input (Nilsson, Par. [0062]; Fig. 1 user interface (114)); determine whether the orientation of the contact surface with respect to the piston center axis should be adjusted based on the at least one input; responsive to a determination that the contact surface should be adjusted, cause the contact surface to move from the first orientation to the second orientation (Nilsson, Par. [0108]-Par. [0109] and Par. [0204]-Par. [0205]).
Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Barkalow as applied in claim 1, in further view of Itnati (U.S. PG Pub. 2010/0198118).
Regarding claim 4, the modified device of Nilsson does not disclose the compression mechanism includes a pressure sensor configured to generate a pressure sensor signal, the pressure sensor signal representative of contact with a patient's chest at the first orientation, and further wherein the at least one input includes the pressure sensor signal.
However, Itnati teaches the compression mechanism includes a pressure sensor configured to generate a pressure sensor signal, the pressure sensor signal representative of contact with a patient's chest at the first orientation, and further wherein the at least one input includes the pressure sensor signal (Par. [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nilsson to incorporate a pressure sensor to generate 
Regarding claim 14, the modified device of Nilsson does not disclose the contact member includes a pressure sensor configured to generate a pressure sensor signal, the pressure sensor signal representative of contact with a patient's chest at the first orientation.
However, Itnati teaches the contact member includes a pressure sensor configured to generate a pressure sensor signal, the pressure sensor signal representative of contact with a patient's chest at the first orientation (Par. [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nilsson to incorporate a pressure sensor to generate a pressure sensor signal representative of contact with a patient’s chest as taught by Itnati. The skilled artisan would have been motivated to make the modification in order to ensure the pressure applied to a patient’s chest is within the necessary range for cardiopulmonary resuscitation.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie as applied in claim 15, in view of Parascandola (U.S. Pat. 8,888,725).
Regarding claim 16, the device of Lurie further discloses a suction cup (Par. [0084]). 
Lurie does not disclose the suction cup being removably attached to the contact surface.
Parascandola teaches the suction cup being removably attached to the contact surface (Col. 3 lines 52-67 discloses the plunger being removable; Fig. 1 pad (17) removed from plunger adapter (16)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lurie to incorporate a removable suction cup as taught by Parascandola. The skilled artisan would have been motivated to make the modification in order to allow for the compression device to be used with a plurality of patients without replacing the entire device and only replacing the suction cup. 
Claims 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie in view of Itnati (U.S. PG Pub. 2010/0198118).
Regarding claim 17, the device of Lurie fails to disclose a hinge joint and a ball joint pivotally attaching the at least one leg to the support portion.
However, Itnati teaches a hinge joint pivotally attaching the at least one leg to the support portion. (Itnati, par. [0148]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mating feature (1508) in Figure 15F of Lurie  to incorporate a hinge joint attached to at least one leg of the support portion as taught by Itnati. The skilled artisan would have been motivated to make the modification to try one known pivoting connector with another.
Regarding claim 18, the device of Lurie does not disclose an angle sensor configured to sense an angle of the at least one leg with respect to the support portion.
However, Itnati teaches an angle sensor configured to sense an angle of the at least one leg with respect to the support portion (Par. [0168] discloses a sensor within hinge unit (28) in order to determine the angle and force needs for the optimal compression.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lurie to incorporate an angle sensor to sensor the orientation of the leg with respect to the support structure as taught by Itnati. The skilled artisan would have been motivated to make the modification in order to ensure the compression device is making proper contact with the chest of a patient.
Regarding claim 19, the device of Lurie further disclose a controller configured to: receive at least one input; determine whether the orientation of the contact surface with respect to the support portion should be adjusted based on the at least one input (Par. [0056]; Par. [0067] and Par. [0072]). 
Lurie fails to disclose a determination that the contact surface should be adjusted, cause the at least one leg to move from the first position to the second position.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lurie to incorporate a determining the contact surface needs to be adjusted based on an input as taught by Itnati. The skilled artisan would have been motivated to make the modification in order to ensure the patient is receiving proper CPR.
Regarding claim 20, the device of Lurie does not disclose the compression mechanism includes a pressure sensor configured to generate a pressure sensor signal, the pressure sensor signal representative of contact with a patient's chest at the first orientation.
However, Itnati teaches the compression mechanism includes a pressure sensor configured to generate a pressure sensor signal, the pressure sensor signal representative of contact with a patient's chest at the first orientation (Par. [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lurie to incorporate a pressure sensor to generate a pressure sensor signal representative of contact with a patient’s chest as taught by Itnati. The skilled artisan would have been motivated to make the modification in order to ensure the pressure applied to a patient’s chest is within the necessary range for cardiopulmonary resuscitation.
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7, one of ordinary skill in the art would not look to modify the device of Nilsson to incorporate at least one leg pivotally attached to the support portion, wherein the at least one leg has a first position and a second position, further wherein at the first position the contact surface is configured to make contact . 
Claim 8 is considered allowable due to its dependency upon claim 7.
Response to Arguments
Applicant’s arguments, filed 4/22/2021, with respect to the drawing and specification objections have been fully considered and are persuasive.  The drawing and specification objections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        8/10/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785